Citation Nr: 0917227	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the Veteran's previously denied service connection 
claim for hearing loss.

2.	Service connection for tinnitus. 

3.	Service connection for a psychiatric disorder, variously 
claimed as neurasthenia and a neuropsychiatric disorder, to 
include as secondary to service-connected malaria.  

4.	Increased initial rating for tinea pedis and 
onychomycosis.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
Law



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1940 to July 
1945.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In this decision, the Board addresses for the first time the 
Veteran's service connection claim for tinnitus.  His other 
claims were remanded by the Board for additional development 
in May 2006 and October 2007.  The Board notes that the 
Veteran's service connection claim for a neuropsychiatric 
disorder (neurasthenia) was subject to a June 2007 Joint 
Motion from the parties, and to a July 2007 Order remanding 
the issue by the U.S. Court of Appeals for Veterans Claims 
(Court).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In an unappealed March 1976 rating decision, the RO denied 
a claim for service connection for hearing loss.  

2.	In an unappealed March 1994 rating decision, the RO denied 
a claim to reopen a claim for service connection for hearing 
loss.  

3.	In the June 2004 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim 
for hearing loss.    

4.	VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for 
hearing loss.        

5.	The evidence of record preponderates against the Veteran's 
claim that his hearing loss relates to service.  

6.	The record indicates that the Veteran does not have 
tinnitus.  

7.	The medical evidence of record does not preponderate 
against the Veteran's claim that a neuropsychiatric disorder 
relates to his service-connected malaria.  

8.	The Veteran's skin disorder is not productive of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  

9.	The Veteran's skin disorder does not involve at least 5 
percent of his entire body or 5 percent of exposed areas of 
his body, and does not require the use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.	A March 1976 rating decision that denied the Veteran's 
service connection claim for hearing loss is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	A March 1994 rating decision that denied the Veteran's 
claim to reopen his service connection claim for hearing loss 
is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2008).   

3.	VA has received new and material evidence that warrants a 
reopening of the Veteran's claim of service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).     

4.	The Veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  

5.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. § 3.303 (2008).

6.	A neuropsychiatric disorder relates to the Veteran's 
service-connected malaria.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

7.	The criteria for a compensable disability evaluation for 
the Veteran's service-connected skin disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between September 2004 and May 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  And VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full VCAA notification to the Veteran 
until after the rating decisions on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision); Vazquez-Flores and Dingess/Hartman, 
both supra. 

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The November 2008 Statement of the Case (SOC) 
and Supplemental SOC (SSOC) of record, executed after 
complete VCAA notification, amounts to full readjudications 
of the Veteran's claims.  See Mayfield, 444 F.3d 1328.  Based 
on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Veteran's Claim to Reopen

The Veteran claims that a bilateral hearing loss disorder 
should be service connected.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The RO originally denied the Veteran's service connection 
claim for bilateral hearing loss in a March 1976 rating 
decision.  The RO again denied the Veteran's claim in a March 
1994 rating decision.  As these decisions were not appealed, 
the decisions became final.  See 38 U.S.C.A. §§ 5108, 7105 
(2002); 38 C.F.R. §§ 3.156, 20.200 (2008).

In January 2003, the Veteran filed a claim to reopen his 
service connection claim for hearing loss.  In the June 2004 
rating decision on appeal, the RO denied his claim.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the most-recent final rating decision 
noted above (i.e., March 1994).  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim to service connection 
for hearing loss in March 1976 and March 1994.  To determine 
whether new and material evidence has been submitted since 
then, the Board must compare the evidence of record at the 
time of the March 1994 rating decision with the evidence of 
record received since that decision.  

In March 1994, the relevant evidence of record pertaining to 
the Veteran's service connection claim for hearing loss 
consisted of statements from the Veteran, service treatment 
records that are negative for hearing loss disorders, a 
September 1975 lay statement from friends of the Veteran who 
attest to the Veteran's hearing loss soon after service, and 
private medical records dated in 1949 and 1963 which note 
normal hearing.  In sum, lay statements indicated in March 
1994 that the Veteran had hearing loss after service, but the 
medical evidence of record indicated that the Veteran's 
hearing was normal during service and for many years 
following service.  As such, the RO denied the Veteran's 
claim.  Again, that March 1994 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final March 1994 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran; private treatment records dated 
in 1956 which indicate normal hearing; a March 2004 VA 
compensation audiology examination report noting hearing 
loss; and service personnel records submitted in May 2003 
which indicate that the Veteran likely served in combat 
conditions during World War II (i.e., morning reports 
indicate aerial attacks on the Veteran's unit by enemy 
aircraft).  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the March 1994 final 
rating decision.  Moreover, the Board finds the personnel 
records indicating combat involvement to be material as well.  
In short, these records add significant information to the 
Veteran's argument that his service relates to his current 
hearing loss.  Importantly, these records were not of record 
in March 1994.  As these records address the central 
unestablished fact necessary to substantiate the Veteran's 
claim - that service relates to his hearing loss disorder - 
the Board finds that this evidence is not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the Veteran's claim to reopen the claim for 
service connection for hearing loss is granted.      

Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  

As noted earlier, the Board finds that VA has satisfied 
requirements under the VCAA.  VA provided the Veteran with a 
notification letter in response to his claim, and provided 
the Veteran with a March 2004 VA audiology compensation 
examination and opinion.  See 38 U.S.C.A. §§ 5103, 5103A.  As 
such, the Board finds a decision appropriate at this time.  

III.  The Merits of the Claims to Service Connection

The Veteran claims service connection for hearing loss, 
tinnitus, and for a neuropsychiatric disorder.  He claims, 
moreover, that his neuropsychiatric disorder is secondarily 
related to his service-connected malaria (the Board notes 
that the Veteran has already been separately service 
connected for post-traumatic stress disorder and for organic 
brain syndrome).    

The medical evidence of record demonstrates that the Veteran 
has hearing loss and a neuropsychiatric disorder, but does 
not have tinnitus.  See 38 C.F.R. § 3.303.  

Private treatment records, and physicians' statements dated 
from 1952 to 2003, indicate that the Veteran has had a 
neuropsychiatric disorder since as early as 1945.  And VA 
treatment records and VA compensation examination reports 
dated in March 2004, February 2008, and January 2009 note a 
neuropsychiatric disorder.  

With regard to the claim for hearing loss, a March 2004 VA 
audiology examination report notes bilateral hearing loss 
over 40 decibels at 3000 and 4000 Hertz, and notes speech 
recognition scores of 82 in the right ear, and 88 in the left 
ear.  See 38 C.F.R. § 3.385 (2008) (a hearing disability will 
be determined where any of the following threshold measures 
has been found: where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  And the March 2004 audiology 
report indicated that the Veteran denied tinnitus.  

In the rating decisions on appeal, the RO denied the 
Veteran's claims to service connection for these disorders.  
For the reasons set forth below, the Board partly disagrees 
with those decisions.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

	Hearing Loss and Tinnitus 

The Veteran claims that he incurred hearing loss and tinnitus 
as a result of acoustic trauma experienced in combat actions 
during World War II.  Service personnel records show that the 
Veteran's unit in the Philippines underwent bombing raids in 
late 1944.  Based on this evidence of combat exposure, and on 
the Veteran's lay statements, the Board finds that the 
evidence of record does not preponderate against the claim to 
exposure to in-service acoustic trauma.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154.  

Nevertheless, the Board finds service connection unwarranted 
for hearing loss and tinnitus.  There is no medical evidence 
of record showing that the Veteran has tinnitus - as noted 
earlier, the Veteran denied tinnitus in his March 2004 VA 
compensation examination.  And there is no medical evidence 
of a nexus between the Veteran's current hearing loss and the 
in-service noise exposure.  See 38 C.F.R. § 3.303.  Rather, 
the only medical evidence of record that addresses the issue 
of medical nexus found service and hearing loss unrelated.  
In the March 2004 VA report, the examiner expressly doubted 
that the Veteran's service related to his hearing loss.  The 
Board notes that this examiner indicated in the report that 
the claims file - to include the service personnel records 
submitted into the record in May 2003, which evidence the 
Veteran's likely combat involvement during World War II - had 
been reviewed.  

The record supports the VA examiner's finding, moreover.  The 
service treatment records note the Veteran's hearing as 
normal, and do not indicate any complaints, treatment, or 
diagnoses of in-service hearing loss disorders.  Though the 
September 1975 lay statement from the Veteran's friends 
indicated hearing loss after service, the medical evidence of 
record dated through the 1940s, 1950s, and 1960s indicated 
normal hearing.  The Board notes a July 1963 private 
treatment record which notes a provisional diagnosis of 
Meniere's disease and dizziness.  But this record does not 
note symptoms such as hearing difficulties.  Moreover, a June 
1963 private record notes normal ears.  Indeed, the earliest 
medical evidence of a hearing disorder is found in the March 
2004 VA audiology report, which is dated over 59 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be evidence against a claim of service 
connection).  And the Veteran did not file his initial claim 
for service connection for a hearing disorder until 1975, 
approximately 30 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

Based on the record, the Board finds that the evidence of 
record preponderates against the Veteran's claims to service 
connection for hearing loss and tinnitus.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

	Neuropsychiatric Disorder 

The Veteran claims that he incurred neurasthenia directly as 
a result of service, and secondarily as a result of his 
service-connected malaria.  After reviewing the evidence of 
record, the Board finds that the evidence of record does not 
preponderate against the latter theory of entitlement.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted, the evidence demonstrates that the Veteran has a 
neuropsychiatric disorder, and indicates that he has had such 
a disorder since the mid 1940s.  Moreover, the evidence 
demonstrates that the Veteran is service-connected for 
malaria - in an October 2007 decision, the Board found 
service connection warranted for malaria.  

As to whether these disorders relate, the Board finds that 
the evidence of record does not preponderate against the 
Veteran's claim.  Private medical evidence indicates that the 
Veteran has been treated for a neuropsychiatric disorder 
since 1945.  A Dr. C.B. indicated in December 1952 that he 
treated the Veteran for neurasthenia in November 1945.  A Dr. 
J.R.P. indicated in December 1952 that he provided inpatient 
treatment to the Veteran for a nerve condition in 1952.  A 
Dr. L.F. indicated in December 1952 that he had been treating 
the Veteran for a nervous condition since 1946.  And Dr. L.F. 
stated in January 1968 that he had been treating the Veteran 
for "extreme nervousness" since 1945.  

Moreover, the more recent medical evidence supports the 
Veteran's claim to causation here.  A September 2002 letter 
from the Veteran's private physician stated that it was 
"certainly quite likely" that the Veteran's "present state 
of mental affairs" related to his incurrence of malaria 
during service.  This physician enclosed with his opinion a 
VA study that related malaria exposure during service to 
neuropsychiatric sequelae.  A March 2004 VA compensation 
examiner, who indicated review of the claims file and in-
person evaluation of the Veteran, found, in part, that 
malaria "contributed to [the Veteran's] overall neurological 
compromise."  A March 2008 VA compensation examiner, who 
also indicated review of the claims file and of the Veteran, 
diagnosed the Veteran with "malaria neurasthenia" and, 
while citing the VA study that related malaria to 
neurological sequelae, stated that the Veteran "could have 
changes as the result of his malaria" but that it would be 
"mere speculation" to comment on a relationship between the 
Veteran's mental status and his malaria.  And a January 2009 
VA compensation examiner, who indicated review of the claims 
file and of the Veteran, declined to opine on this matter as 
he felt it would amount to "mere speculation."  
Nevertheless, this examiner noted reports "that 
neuropsychiatric disorders can be related to malaria in the 
right clinical setting."      

Ultimately, given these statements, the Board cannot find 
that the medical evidence of record preponderates against the 
Veteran's secondary service connection claim for 
neurasthenia.  As such, the Board cannot find that service 
connection is not warranted here.  See Alemany, supra.  This 
is an appropriate case, therefore, in which to grant service 
connection by invoking VA's doctrine of reasonable doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for neurasthenia is warranted.  

IV.  The Merits to the Claim for Increased Rating

In December 1999, the Veteran claimed service connection for 
a fungal infection of his skin, which he referred to as 
jungle rot.  In June 2004, the RO service connected the 
Veteran for a skin disorder of the feet - i.e., tinea pedis 
and onychomycosis.  The RO assigned the Veteran a 
noncompensable rating, effective the date of his claim.  The 
Veteran subsequently appealed that decision to the Board in 
December 2004.  In May 2006, the Board remanded this matter 
for additional notice pursuant to the VCAA.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The RO has rated the Veteran's skin disorder under Diagnostic 
Code (DC) 7806 of 38 C.F.R. § 4.118.  Diagnostic Code 7806 
addresses dermatitis or eczema disorders.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The Veteran's original service connection claim for a 
skin disorder was received in December 1999, prior to the 
effective date of the revised regulations.  Thus, the 
regulation as it existed prior to the change is applicable 
for the period prior to August 30, 2002, and the revised 
regulation is applicable from August 30, 2002 forward.  See 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 
10 percent evaluation was warranted under DC 7806 with 
evidence of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118 
(2002).  

The Board has reviewed evidence of record dated between the 
Veteran's December 1999 claim and the August 2002 effective 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.300.  This evidence 
consists of a February 2000 medical evaluation report from 
the Michigan Department of Community Health, which notes the 
Veteran's skin as normal; VA hospital discharge reports dated 
in November 1999, February 2000, and October 2001 which do 
not note a skin disorder; and VA treatment records dated from 
December 1999 to July 2002, which do not note a skin 
disorder.  Accordingly, prior to August 2002, a compensable 
evaluation is not for assignment as there is no evidence of a 
disorder that affected an exposed surface or extensive area 
of the skin.  See 38 C.F.R. § 4.118, DC 7806 (2002).  

Under the provisions of the revised Schedule, a 10 percent 
evaluation is warranted under DC 7806 where at least 5 
percent, but less than 20 percent, of the entire body is 
affected, or at least 5 percent but less than 20 percent of 
exposed areas are affected; or the evidence shows 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  See 
38 C.F.R. § 4.118 (2008).  

The Board has reviewed evidence of record dated from August 
2002.  This evidence consists of VA treatment records and two 
VA compensation examination reports.  The VA treatment 
records, dated between October 2002 and January 2003, note a 
sore spot on the Veteran's left heel, and note a diagnosis of 
tinea pedis.  A March 2004 VA compensation examination report 
noted onychomycosis of all toenails on each foot, for which 
the Veteran uses Tinactin and Lamisil.  The examiner noted 
some scaling, but no areas of ulceration.  The examiner noted 
diagnoses of tinea pedis and onychomycosis and stated that 
the Veteran's symptoms seem to be well remedied as long as he 
uses his creams.  The examiner closed the report by stating 
that the Veteran's disorder is likely related to jungle rot 
from service.  And a March 2008 VA compensation examination 
report notes the Veteran's complaints of rash and itching 
between his toes.  The examiner noted that the Veteran did 
not use medication at that time, and did not use 
corticosteroids or an immunosuppressive.  On examination, the 
examiner noted tinea pedis on the bottom of both feet and 
between the toes, and onychomycosis in the toenails.  

Based on this evidence, the Board finds a compensable 
evaluation unwarranted under the revised provisions as well.  
In short, this evidence does not indicate that at least 5 
percent of the entire body is affected, or at least 5 percent 
of exposed areas are affected.  And the evidence shows that 
the Veteran does not use systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  See 
38 C.F.R. § 4.118, DC 7806 (2008).    
 
As such, a compensable evaluation under DC 7806 is not 
warranted at any time during the period of appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  

As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter, and the lay 
statements of record from friends and relatives.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

	(CONTINUED ON NEXT PAGE)

ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is denied.     

3.	Service connection for neurasthenia is granted.    

4.	Entitlement to an increased initial rating for tinea pedis 
and onychomycosis is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


